Mr. Presiding Justice Fitch delivered the opinion of the court. 3. Trusts, § 78*—when third person may he required to account in equity. A person who actively and knowingly assists a real estate broker in defrauding his principal may be required in equity to account for property which he received, though he occupied no fiduciary relation towards the principal. 4. Jury, § 9*—right to jury trial in equity. Where a court of equity has jurisdiction, a party is not entitled as a matter of right to a jury trial in chancery, and such a trial does not violate any constitutional right of trial by jury. 5. Trust, § 244*—when hill need not allege insolvency of defendants. Where a violation of trust and fraud are charged in a bill and an accounting and an injunction sought, it is not necessary that there be an allegation that defendants are insolvent or financially irresponsible.